NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SEBASTIAN SAQUIC,                               No.    19-70744

                Petitioner,                     Agency No. A094-371-165

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2022**


Before:      SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Sebastian Saquic, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”).

          We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal

question of whether a particular social group is cognizable, except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny the petition for review.

          Saquic does not challenge the agency’s denial of his asylum application as

untimely. Thus, the BIA did not err in concluding that he is ineligible for

humanitarian asylum. 8 U.S.C. § 1158(a)(2)(B); 8 C.F.R. § 1208.13(b)(1)(iii),

(c)(1).

          The agency did not err in concluding that Saquic did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’”) (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); Ramos-Lopez v.

Holder, 563 F.3d 855, 861-862 (9th Cir. 2009) (concluding that young Honduran

men who resisted gang recruitment failed the particularity requirement and lacked


                                            2                                   19-70744
the requisite social visibility), abrogated in part on other grounds by Henriquez-

Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en banc).1 Saquic otherwise

failed to establish he was or would be persecuted on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”). Thus, Saquic’s withholding

of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT protection

because Saquic failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala.

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.



1
  Saquic does not raise, and has therefore waived, any challenge to the BIA’s
determination that he failed to preserve or exhaust any claim that he was or would
be persecuted on account of his political opinion, Quiche ethnicity, or membership
in a particular social group consisting of vulnerable people who receive little to no
protection from the government. See Lopez-Vasquez v. Holder, 706 F.3d 1072,
1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s
opening brief are waived). To the extent that Saquic raises contentions concerning
the merits of those claims, we lack jurisdiction to consider them. Barron v.
Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (mandating the exhaustion of
administrative remedies as a prerequisite to jurisdiction).

                                          3                                   19-70744